DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer received on 14 March 2022 is approved.
Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:    Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A laser processing system comprising:
a nozzle … configured to emit a jet of an assist gas along an optical axis of a laser beam, the nozzle being configured to forming a maximum point of velocity of the jet at a position away from the emission opening; a velocity sensor configured to measure the velocity of the jet; and a processor configured to acquire information representing a position of the maximum point based on output data of the velocity sensor.”  Claims 2-5 and 7 are allowable at least for the same reason as claim 1.
The indicated allowability of claims 6 and 8 are withdrawn in view of the newly discovered reference(s) to Lowe et al. in U.S. Patent Application Publication No. 2017/0356773.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe et al. in U.S. Patent Application Publication No. 2017/0356773. Regarding claim 6, Lowe et al. discloses a jet observation apparatus comprising: a velocity sensor (microphones M1 and M2, see paragraphs 40-44) that may be positioned at various positions near a nozzle  (unidentified, see paragraph 81) for measurements of a high speed jet at varying set of Mach numbers.  Lowe et al. further discloses using a processor (unidentified, see paragraphs 45 and 46) to use this data to determine a thrust parameter.  It is considered that Lowe in measuring and using all the varying Mach numbers to determine thrust parameters must measure and store the peak value of the Mach numbers at a distance away from the nozzle.  Regarding claim 8, Lowe et al. discloses consecutively measuring the velocity of a jet of gas emitted from an emission opening of a nozzle along the jet  (see paragraph 81) at varying set Mach numbers (see paragraph 81) that are used by a processor (unidentified, see paragraphs 45 and 46) to determine the thrust; therefore the storing and using the Mach numbers must include storing and using the maximum point of velocity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761